Prospectus RRITX March 1 2011 T. Rowe Price International Stock Fund– R Class A stock fund seeking long-term capital growth through investments in non-U.S. companies. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. International Stock Fund–R Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 6 Useful Information on Distributions and Taxes 10 Transaction Procedures and Special Requirements 13 Distribution, Shareholder Servicing, and Recordkeeping Fees 16 3 More About the Fund Organization and Management 17 More Information About the Fund and Its InvestmentRisks 20 Investment Policies and Practices 22 Disclosure of Fund Portfolio Information 28 Financial Highlights 29 4 Investing with T. Rowe Price Account Requirements and Transaction Information 31 Purchasing Additional Shares 33 Exchanging and Redeeming Shares 33 Rights Reserved by the Funds 34 T. Rowe Price Privacy Policy 35 SUMMARY Investment Objective The fund seeks long-term growth of capital through investments primarily in the common stocks of established, non-U.S. companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s R Class Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.65% Distribution and service (12b-1) fees 0.50%a Other expenses 0.33% Total annual fund operating expenses 1.48% Fee waiver/expense reimbursement 0.08%b Total annual fund operating expenses after fee waiver/expense reimbursement 1.40%b a Restated to show maximum 12b-1 fee rate of 0.50%. Actual rate for the prior fiscal year was 0.40%. b T.Rowe Price Associates, Inc. has agreed (through February 29, 2012) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses, and acquired fund fees) that would cause the class’s ratio of expenses to average net assets to exceed 1.40%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement (and a previous limitation of 1.40%) are subject to reimbursement to T.Rowe Price Associates, Inc. by the fund whenever the class’s expense ratio is below 1.40%. However, no reimbursement will be made more than three years after the waiver or payment, or if it would result in the expense ratio exceeding 1.40%. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year the fund’s operating expenses remain the same, and the expense limitation currently in place is not renewed. Although your actual costs may be higher or lower, based on these assumptions your costs would be: T. Rowe Price 2 1 year 3 years 5 years 10 years $143 $457 $798 $1,759 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 54.8% of the average value of its portfolio. Investments, Risks, and Performance Principal Investment StrategiesThe fund expects to invest substantially all of its assets in stocks outside the U.S. and to diversify broadly among developed and emerging countries throughout the world. The fund may purchase the stocks of companies of any size, but its focus will typically be on large-sized companies and, to a lesser extent, medium-sized companies.
